Citation Nr: 1028850	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to September 
1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a May 2008 video-conference hearing.

The Board remanded the claim in September 2008 and May 2009 for 
further development.

In June 2009, the Veteran submitted additional evidence with a 
waiver of initial RO consideration of the evidence.  See 38 
C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hypertension is attributable to the appellant's active duty 
service.


CONCLUSION OF LAW

Hypertension was incurred during active duty. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met. Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as hypertension may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For VA purposes, hypertension is defined as diastolic blood 
pressure that is predominantly 90 millimeters (mm.) or greater, 
or systolic blood pressure that is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2009).

The Veteran alleges that elevated blood pressure readings during 
service were actually early manifestations of hypertension.  He 
reports that following discharge from service, he sought 
treatment for hypertension but due to the death of that treating 
physician, those records are no longer available.   

The service treatment records indicate several elevated blood 
pressure readings during the Veteran's period of active service.  
At his enlistment examination in December 1962, his blood 
pressure was recorded as 140/80.  In February 1963, a blood 
pressure readings of 156/92.  After rest his pressure was 124/78.  
On separation examination in September 1966, a blood pressure 
reading of 194/82 was recorded.  The next day, the Veteran's 
blood pressure reading was 156/100.  The examiner noted that the 
Veteran was a 20 year old white male with a history of 
consistent, elevated blood pressure over the past few days 
without symptoms.  He had a history of rheumatic fever at age 5 
and 7.  The diagnosis was rule out hypertension, etiology 
unknown.  He was referred to the cardiology clinic but the 
physician noted that there were "no walk-ins."  He essentially 
said that he was too busy to see him.  The separation examination 
contains a waiver signed by the Veteran to allow him to separate 
from service.  

Treatment records dated from 1996 to 2005 from Edward J. Knish, 
M.D., a cardiologist, show that the Veteran was diagnosed as 
having hypertension.

In April 2006, the RO requested a VA opinion to determine if 
there is a relationship between the Veteran's in-service elevated 
blood pressure readings and his current hypertension.  In 
response, a VA clinician wrote "unable to connected (one) 
elevated (blood pressure) to present hypertension without resort 
to speculation.  No VA examination was provided to the Veteran.  

An April 1996 Sanger Clinic medical record notes blood pressure 
readings of 186/118 and 178/110.  The Veteran was referred to his 
local physician noting that he appeared to have a history of 
uncontrolled hypertension for many years. 

In a September 2006 letter, Dr. Knish noted that the Veteran had 
been his patient since 1996.  He stated that the Veteran had been 
treated for hypertension since discharge from service some 30 
years ago, and had documented treatment for hypertension going 
back to 1990.  Dr. Knish felt that the Veteran had chronic severe 
essential hypertension and that he had this since was in his 20s.  
Dr. Knish felt that the Veteran's hypertension was a "service-
related condition."

In a May 2008 letter, Dr. Knish noted reviewing the Veteran's 
service medical records.  He noted that the Veteran was diagnosed 
with constant elevated blood pressure taken over a two or three 
day period.  Dr. Knish opined that the examiner during the 
separation examination knew that the Veteran had hypertension by 
the elevated blood pressures recorded and recommended further 
studies and treatment.  He reiterated his belief that the 
Veteran's hypertension was related to his symptoms and elevated 
blood pressure in service.

In a November 2008 VA examination report the examiner indicated 
that the claims folder had been reviewed.  Following physical 
examination of the Veteran, the examiner opined that that the 
isolated blood pressure measurements during service are less 
likely as not caused by or a result the current hypertension.  In 
support of his statement, the examiner noted that there was no 
diagnosis of chronic hypertension during service and the criteria 
for a diagnosis of hypertension were not met.  The examiner 
opined that it was not uncommon to see isolated elevated blood 
pressure determinations and subsequently normal blood pressure 
determinations during multi-day screening for hypertension.  The 
examiner opined that the Veteran indicated seeking treatment for 
hypertension from 1966 to 1980 and that anti-hypertensives were 
not initiated until 1980, but no such records were identified 
during this period of time.  The examiner felt that Dr. Knish's 
comments appeared to be based on the Veteran's own statements as 
there were no supporting documents.  The examiner felt that it 
was difficult to connect the Veteran's current hypertension to 
the isolated blood pressure determinations during service as 
there was a 14 year gap.

Following the VA examination, the Veteran submitted additional 
evidence in support of his claim, which included a March 1977 
treatment record from Cape Fear Memorial Hospital.  The record 
indicated that the Veteran was admitted for repair of a right 
inguinal hernia and noted a history of labile blood pressure 
which increased when he was tense.  Indeed, his blood pressure 
prior to admission was 200/100.  The Veteran's blood pressure on 
admission was recorded as 160/80.

In light of the additional evidence, the Veteran's claims folder 
was sent to the same VA examiner who conducted the November 2008 
examination for further opinion.

In a July 2009 addendum, the VA examiner noted that in 1975 and 
1977, the Veteran was recorded as having elevated blood pressure 
readings but was not diagnosed as having chronic hypertension.  
The examiner noted, however, that in 1991, the Veteran was noted 
to have "probable hypertension," suggesting that a diagnosis of 
chronic hypertension had not been made prior to that time.  The 
examiner further noted that the statements made by Dr. Knish were 
conflicting as he notes in a May 2008 letter that the Veteran's 
chronic hypertension is "a service-related issue," yet in a 
1996 office note, Dr. Knish notes a "history of hypertension for 
the last 4-5 years."  The examiner continued to state that the 
Veteran's essential hypertension is less likely than not caused 
by or a result of service (either onset during service or within 
one year of discharge from service.  

In June 2010, a statement written by Ann Marie Gordon, M.D., 
M.P.H., was received.  Dr. Gordon reported reviewing the claims 
folder, and she concluded that the medical evidence revealed 
blood pressure readings that were in the hypertensive range 
during service.   She stated that the presence of elevated blood 
pressures suggested the presence of an "excess risk" of 
developing hypertension.  She noted that the Veteran had 
significant blood pressure elevation in the 1970s and 1990s that 
were difficult to control requiring combination therapy.  She 
believed that the earlier blood pressure elevations that occurred 
during service could be considered a precursor of his current 
diagnosis of hypertension.  Therefore, she concluded with Dr. 
Knish that it is at least as likely as likely as not that the 
blood pressure elevations in the hypertensive range that occurred 
during service were indicators of the Veteran's current diagnosis 
of hypertension.

The evidence of record presents the Board with differing medical 
opinions as to the etiology of the Veteran's disability.  On the 
one hand, the VA examiner concluded that the elevated blood 
pressure readings during service were not indicators of the 
Veteran's subsequent diagnosis of hypertension.  Two private 
physicians, however, have concluded otherwise.  Specifically, 
they found that the Veteran's elevated blood pressure readings 
during service were a precursor to his chronic hypertension.  The 
Board finds that the VA examiner and private physicians present 
equally valid and thorough opinions.  Hence, the evidence is in 
relative equipoise.  The Board therefore applies the benefit of 
the doubt rule and grants entitlement to service connection for 
hypertension.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


